Citation Nr: 1429964	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  13-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to October 1956.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2014 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not have a back disability at any point during the period on appeal.

2.  The Veteran does not have bilateral hearing loss which began during, or was otherwise caused by, his active service.

3.  Tinnitus began during, and has continued since, the Veteran's active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the Veteran's service treatment records are no longer available through no fault of the Veteran.  The Board is aware that when service treatment records are no longer available it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   In a September 2009 letter to the Veteran, he was informed that VA was unable to locate his service treatment records and outlined potential alternative evidence for service treatment records.  

The Veteran is seeking service connection for a back disability, bilateral hearing loss, and tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Back

The Veteran is seeking service connection for a back condition.  As discussed above, his service treatment records are not available.  However, at his January 2014 hearing the Veteran testified that he repeatedly injured his back while unloading trains full of mail during active service.  He would be provided temporary sedentary duty while his back pain resolved, then returned to lifting heavy objects.  However, in a July 2009 statement the Veteran asserted he did not seek any medical treatment for his back during active service.  Therefore, although the Veteran experienced back pain during service, the evidence does not establish he was diagnosed with a back disability at any point during service.

The Veteran has asserted he experienced reoccurring back pain ever since his active service.  At his hearing he testified the pain "comes and goes."  He described that approximately twenty years ago he went to a chiropractor and was diagnosed with a "bad back."  Upon questioning, the Veteran asserted that x-rays taken by this chiropractor revealed he had "disc problems" in his back.  The Veteran attempted to obtain the medical records from this chiropractor, but they are no longer available.

In August 2005, the Veteran registered with the VA medical facility.  In a telephone conversation with the triage nurse he denied experiencing any joint pain, including back pain.

In July 2009, the Veteran sought treatment for chronic back pain from a VA medical facility.  He estimated his pain was 2/10, and stated he did not take pain medication for his back.  The nurse noted "no apparent distress."  No diagnosis for the cause of his back pain was made.

The Board has considered the Veteran's consistent lay statements describing an "on and off" pain in his back since active service.  As a lay person, he is competent to report what comes to him through his senses, such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, pain alone is not a disability, but rather a symptom of a disability.  Therefore, in order to establish service connection the evidence must establish the Veteran has a current back disability.

The Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing any disability causing his back pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Veteran is competent to relay a previous diagnosis, such as when he stated x-rays from a chiropractor approximately twenty years ago revealed "disc problems."  Therefore, the Board has considered the Veteran's competent lay statements relaying this previous diagnosis.

However, the medical evidence available in the file does not reflect a diagnosis of any disc disease or other disability in the Veteran's back.  As discussed above, pain is noted, but no diagnosis is reflected.  Disc problems in the back are a permanent medical condition that would generally be reflected in relevant treatment records.   The Board finds these recent medical records which do not reflect a diagnosis of the Veteran's pain are more probative than the Veteran's lay statements in response to questioning recalling a medical diagnosis from twenty years earlier, which is not reflected in current records.  Therefore, the Board finds the probative evidence does not establish he currently has a back disability.

Because there is not current disability upon which benefits could be granted, service connection is denied.




Hearing Loss

The Veteran is also seeking service connection for bilateral hearing loss.  During his January 2014 hearing and in a May 2014 written statement, the Veteran described being exposed to the loud noise of close gunfire on the gun range during active service.  The Veteran's competent and consistent statements establish he was exposed to loud noises during service.  However, exposure to loud noises during active service alone is not sufficient to establish service connection.  Instead, the in-service noise exposure must cause current hearing loss.

As discussed above, the Veteran's service treatment records are not available, so the Board is unfortunately unable to determine if he experienced any hearing loss during active service.  However, in a July 2009 written statement, the Veteran stated he did not seek any medical treatment for hearing loss during active service.

The Veteran has consistently asserted that he experienced hearing loss since his active service.  He has also consistently testified that he was not exposed to loud noises at any point after his active service.  After service he was employed as a mechanical engineer and did not work around loud noises.  Nor did he have any recreational noise exposure.  However, the claims file does not include any evidence that the Veteran sought medical treatment for hearing loss for several decades after active service.

In October 2009, the Veteran sought VA treatment for "longstanding" hearing loss.  Hearing testing revealed normal hearing through 3000 Hz, with mild to moderate hearing loss in upper ranges.  The Board notes that the results of audiometric testing from this appointment are not included in the claims file.  However, as will be discussed, the claims file does include the full report of more recent audiometric testing from February 2010.  Because hearing loss is a permanent condition, any hearing loss shown on the missing October 2009 audiometric testing would also be reflected in the February 2010 results approximately four months later.  Therefore, there is no prejudice to the Veteran due to the missing October 2009 audiometric testing results.

In February 2010, the Veteran was provided with a VA examination.  The examiner noted the Veteran's in-service noise exposure and lack of post-service occupational or recreational noise exposure.  Audiometric testing was completed, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
15
40
LEFT
5
15
10
20
30

Speech recognition testing was also conducted using the Maryland CNC Word Test, and the Veteran scored 100 percent in both ears.  

Under the regulations hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Therefore, the results of this audiometric testing reflect the Veteran had hearing loss for VA purposes in his right ear only.

Moreover, the examiner opined the Veteran's current hearing loss was not caused by or related to his active service.  The examiner explained that the Veteran did postal work and was not exposed to combat during service, and therefore his current hearing loss is not likely related to active service.  Instead, she opined the Veteran's current hearing acuity was consistent with his age.  Therefore, the Board finds the examiner provided a clear, negative nexus opinion with a full rationale.  Accordingly, her report provides probative evidence against the Veteran's appeal.

Based on all the foregoing, the Board finds service connection is not established.  The results of audiometric testing establish the Veteran did not have hearing loss for VA purposes in his left ear, and therefore no current disability in that ear.  Additionally, the evidence does not establish any loss of hearing acuity in either ear was related to his active service.  The evidence does not establish the Veteran sought any treatment for loss of hearing acuity for more than fifty years after his separation from service.  Moreover, the VA examiner opined his current hearing loss was due to his age and not his active service.  The claims file does not include any additional medical evidence relating the Veteran's current hearing acuity to his active service.  Because the Veteran's current hearing loss is not related to his active service, service connection is denied.

Tinnitus

The Veteran is also seeking service connection for tinnitus.  Medical records, including the February 2010 examiner's report, reflect the Veteran is currently diagnosed with recurrent tinnitus.  Therefore, a current disability is established.

Throughout the period on appeal, the Veteran has consistently reported that he experienced a constant ringing in his ears since active service.  The Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran's consistent lay statements provide probative evidence in support of his appeal.

The Board has considered the February 2010 VA examiner's opinion that the Veteran's current tinnitus was due to his hearing loss and therefore not likely related to his active service.  However, as described above, the Veteran's competent lay statements have consistently described a ringing in his ears since active service.  Therefore, affording all benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met, and the appeal is granted.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established prior to initial RO adjudication of these issues.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As discussed above, the VA made all efforts to obtain the Veteran's service treatment records.  The Veteran was notified of the VA's efforts and the missing service treatment records in a September 2009 letter.  This letter also advised him to submit any service records or alternative evidence in his possession.  However, no such evidence has been received.

Available post-service VA treatment records have been obtained and associated with the claims file.  At his hearing, the Veteran testified he received treatment from a chiropractor approximately twenty years ago, however those records were no longer available.  Therefore, no further action is required to obtain these destroyed records.  The Veteran has not identified any other relevant evidence.

The Veteran was also provided with a hearing before the Board via videoconference in January 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disorders, specifically regarding any relation to his active service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination regarding his claims for hearing loss and tinnitus, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

The Board acknowledges the Veteran was not provided with an examination regarding his back disorder.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed above, the evidence fails to establish the Veteran has any current back disability.  Because the first element was not met, no examination regarding this issue was required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


